SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information March 31, 2016 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet - Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2016 to 03/31/2016 7 01/01/2015 to 03/31/2015 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet - Liabilities 11 Statement of income 12 Statement of comprehensive income (loss) 13 Statement of cash flows 14 Statements of changes in Equity 01/01/2016 to 03/31/2016 15 01/01/2015 to 03/31/2015 16 Statement of value added 17 Comments on performance 18 Notes to interim financial information 59 Other information deemed relevant by the Company 92 Reports and statements Report on review of interim financial information 95 Management statement of interim financial information 97 Management statement on the report on review of interim financial information 98 COMPANY DATA / CAPITAL COMPOSITION Number of Shares CURRENT QUARTER (in thousands) 3/31/2016 Paid-in Capital Common 378,066 Preferred 0 Total 378,066 Treasury shares Common 10,584 Preferred 0 Total 10,584 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2016 PRIOR YEAR 12/31/2015 1 Total Assets 6,537,728 6,492,901 1.01 Current Assets 2,349,824 2,384,773 1.01.01 Cash and cash equivalents 26,601 44,044 1.01.01.01 Cash and banks 14,501 31,823 1.01.01.02 Short-term investments 12,100 12,221 1.01.02 Short-term investments 334,633 350,343 1.01.02.01 Fair value of short-term investments 334,633 350,343 1.01.03 Accounts receivable 678,656 723,950 1.01.03.01 Trade accounts receivable 678,656 723,950 1.01.03.01.01 Receivables from clients of developments 656,249 705,367 1.01.03.01.02 Receivables from clients of construction and services rendered 22,407 18,583 1.01.04 Inventories 1,172,707 1,135,137 1.01.04.01 Properties for sale 1,172,707 1,135,137 1.01.07 Prepaid expenses 1,390 1,901 1.01.07.01 Prepaid expenses and others 1,390 1,901 1.01.08 Other current assets 135,837 129,398 1.01.08.01 Non current assets for sale 6,631 4,367 1.01.08.03 Other 129,206 125,031 1.01.08.03.01 Other accounts receivable and others 48,544 46,621 1.01.08.03.03 Receivables from related parties 80,662 78,410 1.02 Non current assets 4,187,904 4,108,128 1.02.01 Non current assets 793,435 809,233 1.02.01.03 Accounts receivable 245,859 262,092 1.02.01.03.01 Receivables from clients of developments 245,859 262,092 1.02.01.04 Inventories 374,472 387,375 1.02.01.09 Others non current assets 173,104 159,766 1.02.01.09.03 Others accounts receivable and others 85,745 80,948 1.02.01.09.04 Receivables from related parties 82,628 78,818 1.02.01.09.05 Derivative Financial Instruments 4,731 - 1.02.02 Investments 3,341,333 3,242,765 1.02.02.01 Interest in associates and affiliates 3,253,514 3,154,946 1.02.02.02 Interest in subsidiaries 87,819 87,819 1.02.02.02.01 Interest in subsidiaries - goodwill 87,819 87,819 1.02.03 Property and equipment 21,240 22,819 1.02.03.01 Operation property and equipment 21,240 22,819 1.02.04 Intangible assets 31,896 33,311 1.02.04.01 Intangible assets 31,896 33,311 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2016 PRIOR YEAR 12/31/2015 2 Total Liabilities 6,537,728 6,492,901 2.01 Current liabilities 2,228,770 2,105,504 2.01.01 Social and labor obligations 35,137 26,758 2.01.01.02 Labor obligations 35,137 26,758 2.01.01.02.01 Salaries, payroll charges and profit sharing 35,137 26,758 2.01.02 Suppliers 40,176 32,115 2.01.02.01 Local suppliers 40,176 32,115 2.01.03 Tax obligations 39,987 40,902 2.01.03.01 Federal tax obligations 39,987 40,902 2.01.04 Loans and financing 748,991 783,561 2.01.04.01 Loans and financing 556,307 595,817 2.01.04.02 Debentures 192,684 187,744 2.01.05 Other obligations 1,261,404 1,121,856 2.01.05.01 Payables to related parties 923,290 801,375 2.01.05.02 Other 338,114 320,481 2.01.05.02.01 Dividends and interest on capital payable 17,689 17,682 2.01.05.02.04 Obligations for purchase of properties and advances from customers 173,102 148,989 2.01.05.02.05 Other obligations 117,789 127,123 2.01.05.02.07 Obligations assumed on the assignment of receivables 19,598 12,631 2.01.05.02.08 Derivative financial instruments 9,936 14,056 2.01.06 Provisions 103,075 100,312 2.01.06.01 Tax, labor and civel lawsuits 103,075 100,312 2.01.06.01.01 Tax lawsuits 220 220 2.01.06.01.02 Labor lawsuits 15,566 15,516 2.01.06.01.04 Civel lawsuits 87,289 84,576 2.02 Non current liabilities 1,265,287 1,291,906 2.02.01 Loans and financing 1,031,662 1,011,180 2.02.01.01 Loans and financing 572,318 542,843 2.02.01.01.01 Loans and financing in local currency 572,318 542,843 2.02.01.02 Debentures 459,344 468,337 2.02.02 Other liabilities 139,513 188,078 2.02.02.02 Other 139,513 188,078 2.02.02.02.03 Obligations for purchase of properties and advances from customers 92,257 143,216 2.02.02.02.04 Other liabilities 11,534 15,028 2.02.02.02.06 Obligations assumed on the assignment of receivables 35,722 22,216 2.02.02.02.07 Derivative financial instruments - 7,618 2.02.03 Deferred taxes 10,085 10,085 2.02.03.01 Deferred income tax and social contribution 10,085 10,085 2.02.04 Provisions 84,027 82,563 2.02.04.01 Tax, labor and civel lawsuits 84,027 82,563 2.02.04.01.02 Tax and labor lawsuits 47,874 47,719 2.02.04.01.04 Civel lawsuits 36,153 34,844 2.03 Equity 3,043,671 3,095,491 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 78,241 76,834 2.03.02.04 Granted options 149,458 148,051 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 277,995 277,995 2.03.04.01 Legal Reserve 35,316 35,316 2.03.04.02 Statutory Reserve 268,659 268,659 2.03.04.09 Treasury shares -25,980 -25,980 2.03.05 Retained earnings/accumulated losses -53,227 - 3 INDIVIDUAL FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 3.01 Gross Sales and/or Services 126,973 270,401 3.01.01 Revenue from real estate development 138,013 297,181 3.01.03 Taxes on real estate sales and services -11,040 -26,780 3.02 Cost of sales and/or services -124,866 -203,174 3.02.01 Cost of real estate development -124,866 -203,174 3.03 Gross profit 2,107 67,227 3.04 Operating expenses/income -53,132 -19,313 3.04.01 Selling expenses -14,411 -11,523 3.04.02 General and administrative expenses -27,002 -28,884 3.04.05 Other operating expenses -21,796 -35,082 3.04.05.01 Depreciation and amortization -8,072 -7,889 3.04.05.02 Other operating expenses -13,724 -27,193 3.04.06 Equity pick-up 10,077 56,176 3.05 Income (loss) before financial results and income taxes -51,025 47,914 3.06 Financial 26 -12,807 3.06.01 Financial income 13,673 18,156 3.06.02 Financial expenses -13,647 -30,963 3.07 Income before income taxes -50,999 35,107 3.08 Income and social contribution taxes -2,228 -3,456 3.08.01 Current -2,228 -3,456 3.09 Income (loss) from continuing operation -53,227 31,651 3.11 Income (loss) for the period -53,227 31,651 3.99 Earnings per Share – (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 ON -0.1452 0.0862 3.99.02 Diluted Earnings per Share 3.99.02.01 ON -0.1452 0.0856 4 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 4.01 Income (loss) for the period -53,227 31,651 4.03 Comprehensive income (loss) for the period -53,227 31,651 5 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 6.01 Net cash from operating activities -8,183 -60,089 6.01.01 Cash generated in the operations -15,987 38,269 6.01.01.01 Income (loss) before income and social contribution taxes -50,999 35,107 6.01.01.02 Equity pick-up -10,077 -56,176 6.01.01.03 Stock options expenses 1,891 2,091 6.01.01.04 Unrealized interest and finance charges, net 21,327 14,706 6.01.01.05 Financial instruments -10,184 2,756 6.01.01.06 Depreciation and amortization 8,072 7,889 6.01.01.07 Provision for legal claims 15,169 18,711 6.01.01.08 Provision for profit sharing 6,250 6,000 6.01.01.09 Warranty provision -4,102 7,244 6.01.01.10 Write-off of property and equipment, net 99 142 6.01.01.11 Allowance for doubtful accounts 6,572 626 6.01.01.14 Provision for penalties due to delay in construction works -5 -827 6.01.02 Variation in assets and liabilities 7,804 -98,358 6.01.02.01 Trade accounts receivable 51,252 -15,747 6.01.02.02 Properties for sale -24,667 -51,809 6.01.02.03 Other accounts receivable -10,039 150 6.01.02.04 Prepaid expenses 511 930 6.01.02.05 Obligations for purchase of properties and adv. from customers -26,846 -17,686 6.01.02.06 Taxes and contributions -915 1,787 6.01.02.07 Suppliers 8,061 9,531 6.01.02.08 Salaries and payable charges 2,129 983 6.01.02.09 Transactions with related parties 36,194 -14,627 6.01.02.10 Other obligations -25,648 -8,414 6.01.02.11 Income tax and social contribution payable -2,228 -3,456 6.02 Net cash from investing activities 8,439 25,921 6.02.01 Purchase of property and equipment and intangible assets -5,177 -5,234 6.02.02 Increase in investments -2,094 -503 6.02.03 Redemption of short-term investments 186,244 701,769 6.02.04 Purchase of short-term investments -170,534 -670,111 6.03 Net cash from financing activities -17,699 34,912 6.03.02 Increase in loans, financing and debentures 73,284 178,731 6.03.03 Payment of loans, financing and debentures -108,699 -119,893 6.03.04 Receivables credit assignment , net 24,176 - 6.03.06 Loan transactions with related parties -6,460 -1,791 6.03.08 Repurchase of treasury shares - -22,135 6.05 Net increase (decrease)x of cash and cash equivalents -17,443 744 6.05.01 Cash and cash equivalents at the beginning of the period 44,044 33,792 6.05.02 Cash and cash equivalents at the end of the period 26,601 34,536 6 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 5.04 Capital transactions with shareholders - 1,407 - - - 1,407 5.04.03 Realization of granted options - 1,407 - - - 1,407 5.05 Total of comprehensive income (loss) - - - -53,227 - -53,227 5.05.01 Net income (loss) for the period - - - -53,227 - -53,227 5.07 Closing balance 2,740,662 52,261 303,975 -53,227 - 3,043,671 7 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 -19,824 334,507 - - 3,055,345 5.03 Opening adjusted balance 2,740,662 -19,824 334,507 - - 3,055,345 5.04 Capital transactions with shareholders - 54,170 -74,214 - - -20,044 5.04.03 Realization of granted options - 2,091 - - - 2,091 5.04.04 Repurchase of treasury shares - -22,135 - - - -22,135 5.04.08 Treasury shares canceled - 74,214 -74,214 - - - 5.05 Total of comprehensive income (loss) - - - 31,651 - 31,651 5.05.01 Net income (loss) for the period - - - 31,651 - 31,651 5.07 Closing balance 2,740,662 34,346 260,293 31,651 - 3,066,952 8 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 7.01 Revenues 138,013 297,181 7.01.01 Real estate development, sale and services 144,585 297,807 7.01.04 Allowance for doubtful accounts -6,572 -626 7.02 Inputs acquired from third parties -117,641 -203,790 7.02.01 Cost of Sales and/or Services -98,818 -178,212 7.02.02 Materials, energy, outsourced labor and other -18,823 -25,578 7.03 Gross added value 20,372 93,391 7.04 Retentions -8,072 -7,889 7.04.01 Depreciation and amortization -8,072 -7,889 7.05 Net added value produced by the Company 12,300 85,502 7.06 Added value received on transfer 23,750 74,332 7.06.01 Equity pick-up 10,077 56,176 7.06.02 Financial income 13,673 18,156 7.07 Total added value to be distributed 36,050 159,834 7.08 Added value distribution 36,050 159,834 7.08.01 Personnel and payroll charges 29,358 33,635 7.08.02 Taxes and contributions 18,080 36,020 7.08.03 Compensation – Interest 41,839 58,528 7.08.04 Compensation – Company capital -53,227 31,651 60 9 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2016 PRIOR YEAR 12/31/2015 1 Total Assets 6,779,953 6,760,332 1.01 Current Assets 4,390,457 4,316,764 1.01.01 Cash and cash equivalents 143,717 82,640 1.01.01.01 Cash and banks 56,067 69,560 1.01.01.02 Short-term investments 50,499 13,080 1.01.01.03 Resources custody of third parties 37,151 - 1.01.02 Short-term investments 648,359 629,671 1.01.02.01 Fair value of short-term investments 648,359 629,671 1.01.02.01.02 Short-term investments avaliable for sale 648,359 629,671 1.01.03 Accounts receivable 1,328,042 1,395,273 1.01.03.01 Trade accounts receivable 1,328,042 1,395,273 1.01.03.01.01 Receivables from clients of developments 1,271,881 1,357,122 1.01.03.01.02 Receivables from clients of construction and services rendered 56,161 38,151 1.01.04 Inventories 1,958,087 1,880,377 1.01.07 Prepaid expenses 6,474 7,171 1.01.07.01 Prepaid expenses and others 6,474 7,171 1.01.08 Other current assets 305,778 321,632 1.01.08.01 Non current assets for sale 100,529 105,857 1.01.08.03 Other 205,249 215,775 1.01.08.03.01 Other accounts receivable and others 118,196 120,657 1.01.08.03.02 Receivables from related parties 87,053 95,118 1.02 Non Current assets 2,389,496 2,443,568 1.02.01 Non current assets 1,289,134 1,349,404 1.02.01.03 Accounts receivable 374,614 407,091 1.02.01.03.01 Receivables from clients of developments 374,614 407,091 1.02.01.04 Inventories 706,965 750,240 1.02.01.09 Others non current assets 207,555 192,073 1.02.01.09.03 Others accounts receivable and others 89,696 82,880 1.02.01.09.04 Receivables from related parties 113,128 109,193 1.02.01.09.05 Derivative financial instruments 4,731 - 1.02.02 Investments 979,712 967,646 1.02.02.01 Interest in associates and affiliates 979,712 967,646 1.02.03 Property and equipment 46,829 49,176 1.02.03.01 Operation property and equipment 46,829 49,176 1.02.04 Intangible assets 73,821 77,342 1.02.04.01 Intangible assets 48,345 51,866 1.02.04.02 Goodwill 25,476 25,476 61 10 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2016 PRIOR YEAR 12/31/2015 2 Total Liabilities 6,779,953 6,760,332 2.01 Current liabilities 2,075,628 2,048,969 2.01.01 Social and labor obligations 71,793 60,102 2.01.01.02 Labor obligations 71,793 60,102 2.01.01.02.01 Salaries, payroll charges and profit sharing 71,793 60,102 2.01.02 Suppliers 80,245 57,335 2.01.03 Tax obligations 97,074 102,057 2.01.03.01 Federal tax obligations 97,074 102,057 2.01.04 Loans and financing 1,029,252 1,061,986 2.01.04.01 Loans and financing 629,508 672,365 2.01.04.01.01 In Local Currency 629,508 672,365 2.01.04.02 Debentures 399,744 389,621 2.01.05 Other obligations 694,189 667,177 2.01.05.01 Payables to related parties 84,386 87,100 2.01.05.02 Other 609,803 580,077 2.01.05.02.01 Dividends and interest on capital payable 17,682 17,682 2.01.05.02.04 Obligations for purchase of properties and advances from customers 387,339 361,420 2.01.05.02.06 Other obligations 163,494 163,437 2.01.05.02.07 Obligations assumed on the assignment of receivables 31,352 23,482 2.01.05.02.08 Derivative financial instruments 9,936 14,056 2.01.06 Provisions 103,075 100,312 2.01.06.01 Tax, labor and civel lawsuits 103,075 100,312 2.01.06.01.01 Tax lawsuits 220 220 2.01.06.01.02 Labor lawsuits 15,566 15,516 2.01.06.01.04 Civel lawsuits 87,289 84,576 2.02 Non current liabilities 1,658,041 1,614,127 2.02.01 Loans and financing 1,171,380 1,088,807 2.02.01.01 Loans and financing 712,036 620,470 2.02.01.01.01 Loans and financing in local currency 712,036 620,470 2.02.01.02 Debentures 459,344 468,337 2.02.02 Other obligations 321,272 366,161 2.02.02.01 Liabilities with related parties 43,426 41,002 2.02.02.02 Other 277,846 325,159 2.02.02.02.03 Obligations for purchase of properties and advances from customers 196,441 248,514 2.02.02.02.04 Other liabilities 30,628 33,216 2.02.02.02.06 Obligations assumed on the assignment of receivables 50,777 35,811 2.02.02.02.07 Derivative financial instruments - 7,618 2.02.03 Deferred taxes 20,175 16,489 2.02.03.01 Deferred income tax and social contribution 20,175 16,489 2.02.04 Provisions 145,214 142,670 2.02.04.01 Tax, labor and civel lawsuits 145,214 142,670 2.02.04.01.01 Tax lawsuits 178 180 2.02.04.01.02 Labor lawsuits 78,502 77,445 2.02.04.01.04 Civel lawsuits 66,534 65,045 2.03 Equity 3,046,284 3,097,236 2.03.01 Capital 2,740,662 2,740,662 2.03.01.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 78,241 76,834 2.03.02.04 Granted options 149,458 148,051 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 277,995 277,995 2.03.04.01 Legal Reserve 35,316 35,316 2.03.04.02 Statutory Reserve 268,659 268,659 2.03.04.09 Treasury shares -25,980 -25,980 2.03.05 Retained earnings/accumulated losses -53,227 - 2.03.09 Non-controlling interest 2,613 1,745 62 11 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 3.01 Gross Sales and/or Services 405,534 519,501 3.01.01 Revenue from real estate development 436,544 564,854 3.01.03 Taxes on real estate sales and services -31,010 -45,353 3.02 Cost of sales and/or services -333,333 -370,301 3.02.01 Cost of real estate development -333,333 -370,301 3.03 Gross profit 72,201 149,200 3.04 Operating expenses/income -109,866 -97,223 3.04.01 Selling expenses -35,018 -27,113 3.04.02 General and administrative expenses -46,022 -43,668 3.04.05 Other operating expenses -42,491 -45,224 3.04.05.01 Depreciation and amortization -12,698 -11,669 3.04.05.02 Other operating expenses -29,793 -33,555 3.04.06 Equity pick-up 13,665 18,782 3.05 Income (loss) before financial results and income taxes -37,665 51,977 3.06 Financial -1,941 -8,216 3.06.01 Financial income 25,431 32,612 3.06.02 Financial expenses -27,372 -40,828 3.07 Income before income taxes -39,606 43,761 3.08 Income and social contribution taxes -12,745 -12,160 3.08.01 Current -10,213 -6,860 3.08.02 Deferred -2,532 -5,300 3.09 Income (loss) from continuing operation -52,351 31,601 3.11 Income (loss) for the period -52,351 31,601 3.11.01 Income (loss) attributable to the Company -53,227 31,651 3.11.02 Net income attributable to non-controlling interests 876 -50 3.99 Earnings per Share – (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 ON -0.1452 0.0862 3.99.02 Diluted Earnings per Share 3.99.02.01 ON -0.1452 0.0856 12 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 4.01 Consolidated Income (loss) for the period -52,351 31,601 4.03 Consolidated comprehensive income (loss) for the period -52,351 31,601 4.03.01 Income (loss) attributable to Gafisa -53,227 31,651 4.03.02 Net income attributable to the noncontrolling interests 876 -50 13 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 6.01 Net cash from operating activities 41,952 -51,127 6.01.01 Cash generated in the operations 20,262 88,294 6.01.01.01 Income (loss) before income and social contribution taxes -39,606 43,761 6.01.01.02 Stock options expenses 2,424 2,618 6.01.01.03 Unrealized interest and finance charges, net 26,507 16,414 6.01.01.04 Depreciation and amortization 12,698 11,669 6.01.01.05 Write-off of property and equipment, net 1,637 216 6.01.01.06 Provision for legal claims 22,888 26,070 6.01.01.07 Warranty provision -5,621 6,925 6.01.01.08 Provision for profit sharing 8,342 2,914 6.01.01.09 Allowance for doubtful accounts 15,357 317 6.01.01.11 Provision for penalties due to delay in construction works -513 -2,079 6.01.01.12 Financial instruments -10,186 2,756 6.01.01.13 Equity pick-up -13,665 -18,782 6.01.01.15 Write-off of investments - -4,505 6.01.02 Variation in Assets and Liabilities 21,690 -139,421 6.01.02.01 Trade accounts receivable 79,213 -65,295 6.01.02.02 Properties for sale -29,313 -57,683 6.01.02.03 Other accounts receivable -7,864 10,231 6.01.02.04 Transactions with related parties 9,376 1,514 6.01.02.05 Prepaid expenses 697 120 6.01.02.06 Suppliers 22,910 7,259 6.01.02.07 Obligations for purchase of properties and adv. from customers -26,154 -16,820 6.01.02.08 Taxes and contributions -4,983 -3,491 6.01.02.09 Salaries and payable charges 3,350 4,289 6.01.02.10 Other obligations -12,797 -7,385 6.01.02.11 Income tax and social contribution paid -12,745 -12,160 6.02 Net cash from investing activities -29,606 150,108 6.02.01 Purchase of property and equipment and intangible assets -8,467 -5,651 6.02.02 Redemption of short-term investments -807,799 1,180,350 6.02.03 Purchase of short-term investments 789,111 -1,024,416 6.02.04 Investments -1,451 -175 6.02.05 Dividends received -1,000 - 6.03 Net cash from financing activities 48,731 15,867 6.03.02 Increase in loans, financing and debentures 200,289 200,321 6.03.03 Payment of loans and financing -176,957 -165,306 6.03.06 Payables to venture partners 1,587 2,400 6.03.07 Loan transactions with related parties -4,162 587 6.03.08 Repurchase of treasury shares - -22,135 6.03.09 Selling of treasury shares 27,974 - 6.05 Net increase (decrease) of cash and cash equivalents 61,077 114,848 6.05.01 Cash and cash equivalents at the beginning of the period 82,640 109,895 6.05.02 Cash and cash equivalents at the end of the period 143,717 224,743 65 14 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.04 Capital transactions with shareholders - 1,407 - - - 1,407 -8 1,399 5.04.03 Realization of granted options - 1,407 - - - 1,407 - 1,407 5.04.08 Acquisition of participation in transaction with minority shareholders - -8 -8 5.05 Total of comprehensive income (loss) - - - -53,227 - -53,227 876 -52,351 5.05.01 Net income (loss) for the period - - - -53,227 - -53,227 876 -52,351 5.07 Closing balance 2,740,662 52,261 303,975 -53,227 - 3,043,671 2,613 3,046,284 15 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -19,824 334,507 - - 3,055,345 3,058 3,058,403 5.03 Opening adjusted balance 2,740,662 -19,824 334,507 - - 3,055,345 3,058 3,058,403 5.04 Capital transactions with shareholders - 54,170 -74,214 - - -20,044 931 -19,113 5.04.01 Capital increase - 931 931 5.04.03 Realization of granted options - 2,091 - - - 2,091 - 2,091 5.04.04 Repurchase of treasury shares - -22,135 - - - -22,135 - -22,135 5.04.08 Treasury shares canceled - 74,214 -74,214 - 5.05 Total of comprehensive income (loss) - - - 31,651 - 31,651 -50 31,601 5.05.01 Net income (loss) for the period - - - 31,651 - 31,651 -50 31,601 5.07 Closing balance 2,740,662 34,346 260,293 31,651 - 3,066,952 3,939 3,070,891 16 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2016 to 03/31/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2015 to 03/31/2015 7.01 Revenues 436,544 569,359 7.01.01 Real estate development, sale and services 451,901 560,333 7.01.04 Allowance for doubtful accounts -15,357 9,026 7.02 Inputs acquired from third parties -337,232 -384,576 7.02.01 Cost of sales and/or services -295,295 -340,199 7.02.02 Materials, energy, outsourced labor and other -41,937 -44,377 7.03 Gross added value 99,312 184,783 7.04 Retentions -12,698 -11,669 7.04.01 Depreciation and amortization -12,698 -11,669 7.05 Net added value produced by the Company 86,614 173,114 7.06 Added value received on transfer 39,096 51,394 7.06.01 Equity pick-up 13,665 18,782 7.06.02 Financial income 25,431 32,612 7.07 Total added value to be distributed 125,710 224,508 7.08 Added value distribution 125,710 224,508 7.08.01 Personnel and payroll charges 56,193 50,376 7.08.02 Taxes and contributions 53,971 67,803 7.08.03 Compensation – Interest 68,773 74,678 7.08.04 Compensation – Company capital -53,227 31,651 17 EARNINGS RELEASE 1Q16 FOR IMMEDIATE RELEASE - São Paulo, May 5, 2016 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the first quarter ended March 31, 2016. GAFISA RELEASES 1Q16 RESULTS MANAGEMENT COMMENTS AND HIGHLIGHTS The first quarter of 2016 was characterized by continued economic deterioration and political uncertainty in Brazil. These market conditions came as a result of high interest rates and rising inflation and unemployment rates, which in turn, pressured the Brazilian real estate market. The Gafisa Group, due to its diversification in both the medium-high income and the low income segments, have been fairly resilient in this challenging period. The Gafisa and Tenda segments each faced substantially different operating environments throughout the first quarter. The Gafisa segment was significantly impacted by the poor macroeconomic environment. It seeked to maintain a conservative launch strategy, while also focusing on operational and project-level improvements. The Tenda segment, conversely, benefited from greater resilience in the low-income market, and was able to consistently expand the scale of its business model. In 1Q16, the Gafisa segment recorded a reduction in the volume of launches from the previous quarter and also faced an increased level of dissolutions, which impacted the results of the period. The segment launched one project in the first quarter in São Paulo, representing R$80.1 million in PSV, with sales starting in the last week of March. The Gafisa segment’s operating performance reflected impacts from both a difficult macroeconomic environment and political instability. This was particularly notable in January and February. Gross pre-sales totaled R$237.1 million in the first quarter, with dissolutions reaching R$170.3 million, resulting in net pre-sales of R$66.8 million. The result was down 72.7% compared to the previous quarter, and decreased 62.8% compared to 1Q15. 18 EARNINGS RELEASE 1Q16 As a result of the market difficulties, Gafisa segment’s SoS was 3.3% in 1Q16, compared to 10.8% in the previous quarter and 8.0% in 1Q15. Gafisa segment’s SoS in the last twelve months reached 28.9%, compared to 27.9% in the same period last year. The volume of dissolutions in the Gafisa segment was higher than the last 12 month average, and a key driver of quarterly results. The increase came as a result of a high level of project deliveries in 4Q15, which accounted for R$1.0 billion in PSV, approximately 43.3% of total delivered PSV last year. One of the main operating guidelines which the Company has emphasized since the start of 2015 is its focus on the sale of inventory units. As a result, 87.8% of net sales during the 1Q16 were related to inventory. However, given the higher volume of dissolutions related to projects launched before 2015, net sales of 2015 launches inventory represented 82.0% of total net sales of remaining units, mainly reflected in Gafisa segment’s capacity of generating revenues. We ended 1Q16 with 24 projects under construction, all on schedule and within the delivery timeframe, reflecting our commitment to clients. In 1Q16, we delivered 2 projects accounting for 191 units, and representing R$104.8 million in PSV. The transfer volume reached R$110.0 million, showing our good level of operational controls and efficiency, which despite the current credit restrictions, still manages to partner with banks in the transfer process. We expect the current market conditions to continue in the coming months, considering consumer confidence levels, decreases in household income and limited financing availability. It appears that the country will take some time to exit the current downturn, which ultimately delays our expectation for a recovery in the real estate market. In light of this, we may see a more restrictive liquidity environment, which may impact pricing levels, margins and sales volumes. We maintain a conservative approach moving into the rest of 2016 in regards to the placement of new products in the market. We are prioritizing those projects with more liquidity, in order to reach adequate sales and profitability levels. Tenda’s 1Q16 results reflect a more comfortable scenario in the low-income market, with relevant launches and decreasing dissolutions, specially due to the transfer policy, which occurs immediately after the sale, as well as from the reduction in its legacy portfolio. The Tenda segment continues to concentrate on increasing the scale of its new business model. The consolidation of Tenda’s new model is based on four strategic pillars – aluminum mold, contracted launches, sales in own stores, and the transfer of sales to financial institutions. Another competitive advantage of the Tenda segment is its concentration in the six main metropolitan areas of the country - São Paulo, Rio de Janeiro, Belo Horizonte, Porto Alegre, Salvador and Recife. These factors enabled Tenda to achieve excellent operating and financial results, with resumption of net income, which reached R$4.8 million in 1Q16. Compared to 1Q15, the Tenda segment recorded launches of R$228.5 million 1Q16, comprised of 9 new projects/phases in the states of São Paulo, Rio Grande do Sul, Minas Gerais, Bahia and Pernambuco. Launches represented 8.2% of the Tenda segment's total sales in the period, and the quarter's SoS reached 23.9%, up from the 23.3% recorded in 1Q15. 1Q16 gross sales reached R$312.7 million and dissolutions remained at a moderate R$46.2 million, resulting in net pre-sales of R$266.5 million, an increase of 12.2% sequentially and 9.4% higher year on year. In 1Q16, the volume of dissolutions decreased by 17.9% year on year, and increased 15.9% sequentially, in line with a higher gross sales volume. Percentage of dissolutions over gross sales reached 14.8%. Since 2013, when the new model operations started, Tenda has launched 60 projects, representing a total of R$2.2 billion in PSV. Of this total, Tenda has delivered R$845.1 million, comprised of 22 projects/ phases. Notably, all projects related to the first year of new model operations (2013) have been completed and delivered within the agreed time. In relation to the 2014 projects, only 3 of the 14 projects launched that year are still waiting delivery and are scheduled to be delivered within the next months. In 1Q16, the Tenda segment delivered 3 projects/phases corresponding to 464 units, and representing R$61.7 million in PSV. In the coming quarters, Tenda will continue to focus on increasing its scale by growing launches and implementing strategies designed to ensure a strong sales pace, guided by market behavior. The consistency of the segment’s results from new model projects reaffirms management’s confidence in the 2016 business plan. 19 EARNINGS RELEASE 1Q16 On a consolidated basis, launches totaled R$308.6 million in 1Q16, a decrease of 1.6% year over year and of 54.8% quarter over quarter. The Gafisa segment accounted for 26% of 1Q16 launches, while Tenda accounted for the remaining 74%. First quarter 2016 net pre-sales totaled R$333.3 million, a decrease of 21.3% year over year and a 30.9% sequential reduction. In the quarter, sales from launches represented 9.0% of total sales, while the sale of inventory units represented 91.0%. The Gafisa segment accounted for 20% of net pre-sales while the Tenda segment represented 80%. 1Q16 consolidated adjusted gross profit was R$110.2 million, at a margin of 27.2%. In the current economic environment, the Company’s focus on greater stability in its cost and expense structure is paramount. Selling and administrative expenses were R$81.0 million in 1Q16, 14.2% lower compared to 4Q15, confirming the Company's efforts to respond to changes and movements in real estate market conditions, thus providing a cost structure more adequate to the current environment. As a result of all this factors, Gafisa reported a consolidated net loss of R$53.2 million in 1Q16, compared to the R$31.6 million profit recorded in the previous year period. At the end of the year, the Net Debt/ Shareholders Equity ratio reached 46.5%, the lowest level since 3Q14. Excluding project finance, the Net Debt/Shareholder Equity ratio was negative 14.6%. One of the positive highlights in the quarter was the consolidated operating cash generation, which reached R$94.3 million, ending the quarter with net cash generation of R$28.3 million. Our positive cash flow performance and the maintenance of a low level of leverage reinforces the Company's conservative approach to capital discipline, which remains a priority during this period of macroeconomic uncertainty in Brazil. We will maintain this conservative approach throughout the year, seeking to balance the placement of new products on the market, prioritizing those projects with more liquidity in order to reach adequate sales and profitability levels. The Gafisa segment, through its consistent and balanced performance, is focused on improving the return on invested capital. The Tenda segment is ready to expand the volume of new projects, backed by the positive results achieved from the new model and the resilience of the low-income market. The Company continues to advance guided by capital discipline, its profitability goals, and value creation for shareholders. Sandro Gamba Rodrigo Osmo Chief Executive Officer –
